DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 1 and 12, the limitation “at least one sealing means,” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means”.  Sealing means include a surface feature on an interior surface 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 13 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination substantially will mean any portion of the whole..

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 18-19, and 22 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by US Patent App. 20160150824 A1 (hereinafter Memari) 
Regarding claim 1, Memari discloses  a storage case (Fig. 7, portable charging and re-filling case 100) for an electronic vapor provision device component (Fig. 8, Personal Vaporizer PV 1) having a reservoir (Fig. 8, fluid reservoir 3) for source liquid (¶446), the storage case defining an interior storage volume (The interior of refilling case 100 is considered to be an interior storage volume)  and comprising: a receiving volume configured to receive at least one electronic vapor provision device component within the storage case; and at least one sealing means (Fig. 7, a valve 34 and valve seals 13 & 14, ¶449 configured to inhibit liquid held in the at least one electronic vapor provision device component received in the receiving volume from flowing into the interior storage volume (See annotated Fig. 7).

    PNG
    media_image1.png
    518
    611
    media_image1.png
    Greyscale


Regarding claim 2, Memari discloses the storage case according to claim 1, as discussed above.  Memari further discloses wherein the at least one electronic vapor provision device component is a cartomizer (Fig. 8, Personal Vaporizer PV 1, ¶14-¶15).
Regarding claim 3, Memari discloses the storage case according to claim 1, as discussed above.  Memari further discloses wherein the at least one electronic vapor provision device component is a source liquid cartridge for insertion into a cartomizer (Fig. 5, ¶10, ¶81).
Regarding claim 14, Memari discloses the storage case according to claim 1, as discussed above.  Memari discloses wherein the interior storage volume includes the receiving volume (See annotated Fig. 7, receiving volume is inside interior storage volume).
Regarding claim 15, Memari discloses the storage case according to claim 1, as discussed above.  Memari further discloses wherein the receiving volume is adjacent to the interior storage volume.  “Adjacent” is defined as not distant, having a common endpoint or border.  Therefore, the volumes share a border and are, as situated in Memari, adjacent.
Regarding claim 18, Memari discloses the storage case according to claim 1, as discussed above.  Memari further discloses wherein the interior storage volume is configured to accommodate at least one battery section of an electronic vapor provision device (Fig. 7, rechargeable case battery 68, ¶446 and Fig. 10, internal battery 59, ¶448). 
Regarding claim 19, Memari discloses the storage case according to claim 18, as discussed above.  Memari further discloses comprising an electrical connection to connect an accommodated battery section to a charging device (Fig. 7, rechargeable case battery 68, ¶446 and Fig. 10, internal battery 59, ¶448).
Regarding claim 22, Memari discloses the storage case according to claim 1, as discussed above.  Memari further discloses at least one electronic vapor provision device component received in the receiving volume (Fig. 8, PV1 is inserted into the receiving volume).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-11, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Memari.
Regarding claim 4, Memari discloses the storage case according to claim 1, as discussed above.  Memari does not explicitly disclose wherein the at least one sealing means comprises a surface feature on an interior surface of the storage case configured to engage with a portion of a component including an air path aperture to inhibit the egress of liquid from the air path aperture.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Memari teaches a valve that is internal to the vaporizer (Fig. 11, PV valve 29, ¶458).  This valve prevents e-liquid from leaking from the device when not in use.  In another embodiment, 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the at least one sealing means comprises a surface feature on an interior surface of the storage case configured to engage with a portion of a component including an air path aperture to inhibit the egress of liquid from the air path aperture.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  
Regarding claim 5, Memari discloses the storage case according to claim 4, as discussed above.  Memari does not explicitly disclose wherein the surface feature comprises a protrusion configured to extend into an air path aperture when engaged with the component portion.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Memari teaches a valve that is internal to the vaporizer (See annotated Fig. 11, PV valve 29, ¶458).  This valve prevents e-liquid from leaking from the device when not in use.  In another embodiment, a seal inlet 27 seals the aperture to prevent spillage or leakage of e-liquid (Fig. 19, ¶473).  This seal is considered to be on an interior surface of the device.

    PNG
    media_image2.png
    400
    741
    media_image2.png
    Greyscale

  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the surface feature comprises a protrusion configured to extend into an air path aperture when engaged with the component portion.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  
Regarding claim 6, Memari discloses the storage case according to claim 4, as discussed above.  Memari does not explicitly disclose wherein the surface feature comprises a protrusion configured to cover an air path aperture when engaged with the component portion.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the surface feature comprises a protrusion configured to cover an air path aperture when engaged with the component portion.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  
Regarding claim 7, Memari discloses the storage case according to claim 4, as discussed above.  Memari does not explicitly disclose wherein the surface feature comprises a collar configured to engage a perimeter of the component portion around the air path aperture.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Memari teaches collars can be used to prevent and allow the flow of liquid into portions 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the surface feature comprises a collar configured to engage a perimeter of the component portion around the air path aperture.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  Memari teaches the use of collars to prevent leaking and altering the surface of that collar to engage with flow paths.  
Regarding claim 8, Memari discloses the storage case according to claim 7, as discussed above.  Memari does not explicitly disclose wherein the surface feature is a recess in the interior surface of the storage case, a wall of the recess forming the collar.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Memari teaches collars can be used to prevent and allow the flow of liquid into portions of the personal vaporizer (¶876-877, Fig. 97). The inside surface of the collar can be roughened or scored or have linking holes to allow e-liquid to pass or conversely to prevent it. 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the surface feature is a recess in the interior surface of the storage case, a wall of the recess forming the collar.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  Memari teaches the use of collars to prevent leaking and altering the surface of that collar to engage with flow paths.  
Regarding claim 9, Memari discloses the storage case according to claim 7, as discussed above.  Memari does not explicitly disclose wherein the surface feature is a collar formation protruding from the interior surface of the storage case.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Memari teaches collars can be used to prevent and allow the flow of liquid into portions of the personal vaporizer (¶876-877, Fig. 97). The inside surface of the collar can be roughened or scored or have linking holes to allow e-liquid to pass or conversely to prevent it. 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the surface feature is a collar formation protruding from the interior surface of the storage case.  
Regarding claim 10, Memari discloses the storage case according to claim 4, as discussed above.  Memari does not explicitly disclose wherein the surface feature is configured to be elastically deformable to provide a friction or compression fit with or against the component portion.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Memari teaches that the components, and specifically valves for opening and closing access to the e-liquid, are formed from elastomers that can be flattened.  This flattening is considered to be deforming that provides a compression fit.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the surface feature is configured to be elastically deformable to provide a friction or compression fit with or against the component portion.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would have optionally chosen 
Regarding claim 11, Memari discloses the storage case according to claim 4, as discussed above.  Memari does not explicitly disclose wherein the surface feature comprises a screw thread configured to engage with a cooperating screw thread on the at least one electronic vapor provision device component.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Memari teaches that the components can be put together with threaded screw connections (¶336, ¶509, ¶597, ¶904).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the surface feature comprises a screw thread configured to engage with a cooperating screw thread on the at least one electronic vapor provision device component.  A person of ordinary skill in the art would have optionally chosen threaded screw connections to assemble components of an e-cigarette.
Regarding claim 13, Memari discloses the storage case according to claim 1, as discussed above.  Memari does not explicitly disclose wherein the receiving volume occupies substantially the whole of the interior storage volume.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the receiving volume occupies substantially the whole of the interior storage volume.  A person of ordinary skill in the art would optionally adjust the amount of space the receiving volume comprised of the whole.  This would be dependent on cartridge size, vaporizer size, and battery size all of which would be optionally chosen by the person of ordinary skill in the art to produce a storage case.  
Regarding claim 20, Memari discloses the storage case according to claim 19, as discussed above.  Memari does not explicitly disclose wherein the charging device is integral with the storage case.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Specifically Memari teaches that the device has electrical contacts on the case that transfer power to the internal rechargeable battery (¶374, ¶387, ¶435).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the charging device is integral with the storage case.  A person of ordinary skill in the art would .

Claims 12, 16-17, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Memari as and further in view of US Patent App. 20150114409-A1 (hereinafter Brammer).
Regarding claim 12, Memari discloses the storage case according to claim 2, as discussed above.  Memari does not explicitly disclose wherein the at least one sealing means comprises a first sealing means configured to engage a portion of the at least one electronic vapor provision device component including an air inlet of the at least one electronic vapor provision device component and a second sealing means configured to engage a portion of the at least one electronic vapor provision device component including an air outlet of the at least one electronic vapor provision device component.
Brammer teaches aerosol delivery devices and their mechanisms including a bubble jet head (Abstract).  The device has inlet apertures with sealing means (Figs. 5 and 6, atomizer assembly 1220, ¶86 atomizer retains the precursor assembly until a flow sensor detects the puff, ¶91, block an opening 1222').  Brammer teaches additional sealing means including a lid (Figs. 2 and 6, a lid 1224, ¶86).  These sealing means prevent flow of liquid and/or air depending on the input from the user.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the at least one sealing means comprises a first sealing means configured to engage a portion of the at least one electronic vapor provision device component including an air inlet of the at 
Regarding claim 16, Memari discloses the storage case according to claim 15, as discussed above.  Memari does not explicitly disclose wherein the at least one sealing means comprises a cover for closing the receiving volume and separating the receiving volume from the interior storage volume.
Brammer teaches aerosol delivery devices and their mechanisms including a bubble jet head (Abstract).  Brammer teaches that the device may have a base (Figs. 2 and 3, base 1218, ¶82-83).  The base is between the cartridge 1204 and control body 1202.  A coupler 1214 connects the two portions.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the at least one sealing means comprises a cover for closing the receiving volume and separating the receiving volume from the interior storage volume.  Doing so would keep the portions separate from each other and then able to be joined when the user wanted to use the device.  Engaging two volumes with a coupler that is able to seal and unseal is an obvious application with a multi-component, mod device.  
Regarding claim 17, Memari discloses the storage case according to claim 16, as discussed above.  Memari does not explicitly disclose wherein the cover is retainable in a closed position to close the receiving volume by a friction fit, a screw thread connection or a magnetic attachment with a rim of an access aperture of the receiving volume (¶68).
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Specifically Memari teaches that the device has electrical contacts on the case that transfer power to the internal rechargeable battery (¶374, ¶387, ¶435).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide comprising an electrical connection to connect an accommodated battery section to a charging device.  A person of ordinary skill in the art would have optionally included an electrical connection on the storage case to connect to a battery section.  Doing so would simplify use and allow for quick and easy charging.
Regarding claim 21, Memari discloses the storage case according to claim 1, as discussed above.  Memari does not explicitly disclose wherein the storage case comprises a first section and a second section connectable together by a closure arrangement so as to define the interior storage volume.
Brammer teaches a multi component aerosol delivery device.  The delivery device comprises a cartridge 1204 (Fig. 3, ¶85).  The cartridge has many sections that are part of the interior storage volume.  The cartridge comprises a reservoir 1222 and an atomizer assembly 1220 in the interior storage volume.  The interior storage volume is closed when the lid 1224 is coupled to the atomizer assembly as assembled in Fig. 3. 
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).   The sections of Memari combine to define an interior storage volume that contains a vapor provision device and the liquid.  See annotated Fig. 20, ¶474.  

    PNG
    media_image3.png
    416
    766
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the storage case comprises a first section and a second section connectable together by a closure arrangement so as to define the interior storage volume.  A person of ordinary skill in the art would have made components of a vaporization device connectable to allow for refill of the e-liquid.  The internal of a first and second section would define an interior storage volume that contains the reservoir holding the e-liquid and the other components of the vaporization 
Regarding claim 23, Memari does not explicitly disclose a case  for storing an aerosol source cartridge assembly for use in a vapor provision device, the case comprising: a lid section and a body section which cooperate to define an interior volume for enclosing at least one cartomizer; and at least one three-dimensional sealing component  located on an inner surface of the case and configured to engage into, against or around an air path aperture of at least one cartomizer received in the interior volume.
Brammer discloses an aerosol delivery device (abstract).  The device is comprised of several components, primarily a cartridge 1204 and a control body 1202 (Fig. 2, ¶82).  The device has an outer storage case for each of the primary components, outer body 1228 and outer body 1216 respectively.  These components are assembled to house a cartomizer (Figs. 2 and 3, combination of atomizer assembly 1220 and reservoir 1222).  Brammer further teaches sealing components inside the outer body (Fig. 5, precursor nozzles 1242, ¶94, ¶167).  These sealing components prevent the flow of liquid within the device by blocking air flow pathways when desired.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Memari teaches a valve that is internal to the vaporizer (Fig. 11, PV valve 29, ¶458).  This valve prevents e-liquid from leaking from the device when not in use.  In another embodiment, 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the at least one sealing means comprises a surface feature on an interior surface of the storage case configured to engage with a portion of a component including an air path aperture to inhibit the egress of liquid from the air path aperture.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  A person of ordinary skill would optionally place these sealing means in any place on the device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747